576 So. 2d 400 (1991)
John Douglas BALDWIN, Appellant,
v.
Darcy Sue BALDWIN, Appellee.
No. 90-786.
District Court of Appeal of Florida, Fifth District.
March 14, 1991.
*401 Clyde M. Collins, Jacksonville, for appellant.
D. Patrick Dalton and Sherri F. Myers, Ocala, for appellee.
DAUKSCH, Judge.
This is an appeal from an order denying a change of custody of minor children. The discretion of a trial judge in such cases is wide and this court is very limited in its legal authority to reverse the decision. Canakaris v. Canakaris, 382 So. 2d 1197 (Fla. 1980). Even though the appellate judges may sometimes disagree with a trial judge's discretionary call, that does not warrant our substituting our judgment for the one made below. Trial judges sit in closer proximity to the parties; they get to meet them and listen to them and their witnesses. We have only the record to read and no matter how persuasive it and the argument of counsel may be, there is no substitute for being there. Unless we determine that no reasonable judge would have done what was done, we must affirm. Canakaris.
AFFIRMED.
COBB and PETERSON, JJ., concur.